DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 05/19/2022 is acknowledged.
Claims 18 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  “intermediate the refractive index” as recited in line 11 of claim 5 should be changed to “intermediate refractive index”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “sputtering onto a substrate at least two transparent metal oxide layers having different refractive indices” in lines 2-3, which renders the claim indefinite.  It is not clear whether applicant intends to claim that (i) “at least one metal oxide layer” as recited in line 3 of claim 1 further comprises “at least two transparent metal oxide layers having different refractive indices” or (ii) “at least two transparent metal oxide layers having different refractive indices” as recited in the instant claim is different from “at least one metal oxide layer”.  Clarification is requested.
Examiner suggests changing the limitation “sputtering onto a substrate at least two transparent metal oxide layers having different refractive indices to form a transparent conductive oxide layer stack in which at least one interface between two metal oxide layers within the transparent conductive oxide layer stack or at least one interface between the transparent conductive oxide layer stack and an adjacent layer has an average roughness of 5 to 60 nm” to “wherein the sputtering onto the substrate the at least one transparent metal oxide layer comprises sputtering at least two transparent metal oxide layers having different refractive indices to form the transparent conductive oxide layer stack in which the at least one interface between two transparent metal oxide layers within the transparent conductive oxide layer stack or the at least one interface between the transparent conductive oxide layer stack and an adjacent layer has the average roughness of 5 to 60 nm”.
Claim 5 recites the limitation "a substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a transparent conductive oxide layer stack" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "at least one interface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "an average roughness" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the sputtering is done under a further condition of supplementing with hydrogen at up to 3% by weight of the inert environment”, which renders the claim indefinite.  Claim 14 depends from claim 12, which further depends from claim 10.  Therefore, instant claim requires the sputtering to be done under a condition of supplementing with both oxygen and hydrogen, which renders the claim indefinite. Claim 10 explicitly recites the sputtering to be done under a condition of supplementing with oxygen or hydrogen, not both.  It is suggested to change limitation of claim 10 to “supplementing an inert sputtering or annealing environment with at least one of oxygen and [[or]] hydrogen”.  For the examination purpose, if the sputtering condition is supplemented with oxygen, it would be interpreted to read on instant claim as currently presented. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites that oxygen flow rate to be about 0 sccm to about 20 sccm.  However, claim 1 from which instant claim depends recites that the oxygen flow rate to be about 0.5 sccm to about 30 sccm.  Thus, instant claim recites values that is outside the range of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (JP 2011-183567 A) (refer to online machine translation as provided).
Regarding claim 1, Fujimoto discloses a method for manufacturing a thin film transparent oxide layer stack (fig. 1), comprising: 
sputtering onto a substrate (1) at least one transparent metal oxide layer (2 and/or 3) (layer 2 is made of silicon oxide, [0021-0031]; layer 3 is made of ITO, [0033-0039], [0046], [0049], and examples 4-5) in an inert sputtering environment (Ar gas) ([0049]), 
controlling the inert sputtering environment with oxygen at a flow rate of about 0.1-30 sccm  ([0046] and [0049-0050]) to produce a sputtered transparent oxide layer stack (2, 3) that has at least one interface (interface between layer 2 and 3) having an average roughness of about 5-60 nm (4.5-15 nm, [0039]; 4.5 nm is interpreted to read on “about 5 nm”) (see also [0046] and [0049] that discloses Ra of about 5 nm); and
annealing the transparent conductive oxide layer stack ([0034]).

Regarding claim 2, Fujimoto further discloses that the average roughness is 5.8 nm ([0049]).

Regarding claim 3, Fujimoto further discloses that the oxygen flow rate during sputtering is 10 sccm ([0046]) or 3 sccm ([0050]).

Regarding claim 5, Fujimoto further discloses sputtering onto a substrate at least two transparent metal oxide layers (silicon oxide layer 2 and transparent conductive oxide layer 3) having different refractive indices (silicon oxide and ITO layer have different refractive indices, [0046]) to form a transparent conductive oxide layer stack (2+3) in which at least one interface between two metal oxide layers (interface between 2 and 3) within the transparent conductive oxide layer stack (2+3) has an average roughness of about 5-60 nm (4.5-15 nm, [0039]; 4.5 nm is interpreted to read on “about 5 nm”); annealing the transparent conductive oxide layer stack ([0034]); and depositing an absorber layer on the transparent conductive oxide layer stack (the transparent conductive layer stack is being used in a solar cell as disclosed in [0001], and thus an absorber layer is inherently or implicitly deposited or formed on the transparent conductive oxide layer stack); whereby, upon annealing, the roughness (Ra = 4.5-15 nm, [0039]) of the at least one interface of the transparent conductive oxide layer stack (2+3) produces a transition area of effective refractive index that is intermediate the refractive index of the two adjacent layers to form a more gradual gradient of refractive indices (inherently or implicitly).

Regarding claim 6, Fujimoto further discloses at least one of the metal oxide layers is indium tin oxide (ITO) ([0046] and [0049]).

Regarding claim 8, Fujimoto further discloses that the average roughness is 5.8 nm ([0049]).

Regarding claim 9, Fujimoto further discloses that the oxygen flow rate during sputtering is 10 sccm ([0046]) or 3 sccm ([0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, and further in view of Krasnov et al. (US 2007/0029186 A1).
Regarding claim 4, Fujimoto does not explicitly disclose that the substrate temperature during sputtering is from about 25 to about 400oC.
Krasnov discloses a method of forming a TCO stack wherein the substrate temperature during sputtering is room temperature or 25 oC ([0026]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the room temperature as the substrate temperature during sputtering as taught by Krasnov to form the TCO stack of Fujimoto to form the desired TCO onto the substrate, as shown by Krasnov and also desired by Fujimoto. Note that this amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 7, Fujimoto further discloses one transparent conductive metal oxide layer, which is made of ITO ([0046]).  However, Fujimoto does not explicitly disclose that the transparent conductive metal oxide layer (3) comprises at least two of the metal oxide layers is selected from indium tin oxide (ITO), zinc magnesium oxide (ZMO), and tin oxide (TO), and cadmium tin oxide (CTO).
Krasnov discloses a method of forming a TCO stack wherein the TCO layer comprises a multi-layer stack made of ITO and tin oxide ([0026]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used multi-layer stack as taught by Krasnov to form the transparent conductive metal oxide layer (3) of Krasnov such that the electric and/or optical properties can be tailored ([0026] of Krasnov)

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (JP 2011-183567 A) (refer to online machine translation as provided by Applicant) in view of Guo et al. (US 2008/0308411 A1).
Regarding claim 10, Fujimoto discloses a method for manufacturing an improved thin film transparent conductive oxide layer for use with an associated absorber layer (the transparent conductive layer stack is being used in a solar cell as disclosed in [0001], and thus its inherently or implicitly associated with an absorber layer of the solar cell), the method comprising: 
sputtering onto a substrate (1, fig. 1 and [0015-0020]) one or more transparent metal oxide layers (layer 2 is made of silicon oxide, [0021-0031]; layer 3 is made of ITO, [0033-0039], [0046], [0049], and examples 4-5) under conditions selected to produce a sputtered transparent conductive oxide layer (2 or 3) having at least one interface having an average roughness when annealed of 5 to 60 nm ([0039], [0046] and [0049]);
whereby, upon exposure to incident light, the roughness of the at least one interface of the transparent conductive oxide layer reduces reflection and increases light scattering transmission into the associated absorber layer (inherently or implicit due to textured structure of the transparent conductive layer stack 1+2+3).
Fujimoto further discloses said sputtering conditions comprises (i) supplementing an inert sputtering or annealing environment (Ar gas) with oxygen ([0046] and [0049-0050]).
 Fujimoto however does not explicitly disclose said sputtering conditions further comprises (ii) increasing a magnetic field strength associated with the sputtering process to a range from 20-100 mT and (iii) increasing the substrate temperature to a range from about 25 to about 400oC.
Guo discloses a method of forming a TCO stack wherein sputtering conditions  increasing a magnetic field strength associated with the sputtering process to a range from 80-400 mT (claim 1) and increasing the substrate temperature to a range from about 170-400oC (claim 2).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the sputtering conditions as taught by Guo to form the TCO stack of Fujimoto such that textured transparent conductive oxide layer stack can be formed onto the substrate, as shown by Guo and also desired by Fujimoto. Note that this amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Thus, claimed range (20-100 mT) overlaps with the disclosed range (80-400 mT) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 11, Fujimoto further discloses that the average roughness is 5.8 nm ([0049]).

Regarding claim 12 or 13, Fujimoto further discloses that the oxygen flow rate during sputtering is 10 sccm ([0046]) or 3 sccm ([0050]).

Regarding claim 14, claim 10 from which instant claim recites the sputtering is done under a condition of supplementing with oxygen or hydrogen, not both.  Fujimoto further discloses that the oxygen flow rate during sputtering is 10 sccm ([0046]) or 3 sccm ([0050]).  Since the sputtering condition is supplemented with oxygen, it is be interpreted to read on instant claim as currently presented.

 Regarding claim 15, Fujimoto as modified by Guo discloses that the temperature is 170-400oC (claim 2 of Guo).

Regarding claim 16, Guo discloses the magnetic field strength is 80-400 mT (claim 1).  Thus, claimed range (20-100 mT) overlaps with the disclosed range (80-400 mT).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2008-153714 A discloses a transparent conductive oxide stack (1a, fig. 1) having TCO layer (3a and 5) sputtered onto a substrate (2), wherein the roughness is 5-50 nm.


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721